Citation Nr: 0413839	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral flat feet.  



REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs AGO "10"



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from September 1954 to August 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the Philadelphia, Pennsylvania 
Regional Office (RO).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.  

2.  There is some suggestion of an episode of flat feet 
during service.  The feet were reported to be normal at 
separation, and flat feet have not been clinically 
demonstrated on recent VA examination.

3.  Competent evidence on file does not shown continuing 
symptoms of flat feet from service or from any event or 
occurrence therein.


CONCLUSION OF LAW

Chronic bilateral flat feet were not incurred in or 
aggravated during his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case the veteran was 
provided preadjudication notice.  Furthermore, there is 
additional and complete notice as discussed below.  As such, 
the Board can proceed.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

In the present case, regarding the issues on appeal, there 
was notice provided in October 2001 concerning information 
needed to support the claim, and development was undertaken.  
Thereafter, in a rating decision dated in July 2002 the issue 
was denied.  

Because the VCAA notice in this case was provided to the 
claimant prior to the initial AOJ adjudication granting the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case (SOC) was 
provided to the claimant.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Although the appellant was given 30 
days to respond with the information, on December 16th, 2003, 
the President signed H.R. 2297, Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), 
which stated that "nothing shall be construed to establish a 
duty on the part of the Secretary to identify or readjudicate 
any claim that is not submitted during the one-year period 
under 38 U.S.C.A. § 5103A or has been the subject of a timely 
appeal to the Board of Veterans' Appeals or the United States 
Court of Appeals for Veterans Claims."  This change was 
effective as of November 9, 2000.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  Furthermore, on correspondence dated December 
2001, the veteran reported that he did not have any medical 
evidence to substantiate his claim.  As this evidence 
provides a sufficient basis upon which to evaluate the 
claims, VA's duty to assist has been met.  See 38 U.S.C.A. § 
5103A.  

I.  Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

II.  Analysis

The RO has made reasonable efforts to obtain the service 
medical records.  The veteran's medical records from his 
period of service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the National 
Personnel Records Center (NPRC).  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In this case, a separation examination, a 
"SAC FL-3" form from Seoul Area Command, an extract from 
the United States Army Transfer Station and a current VA 
examination are of record and were reviewed.  There is no 
indication of additional evidence available that could be 
received.  Therefore, the VA has met its heightened 
obligation to this veteran where most of the service medical 
records are unavailable.  

A "SAC FL-3" form of May 1957, recorded the physical 
condition of the veteran.  It was reported that the veteran 
was unfit for return to full duty because of flat feet.  The 
veteran was considered unfit for duty that required long 
standings and guard duty.  The limitations were considered 
temporary to be automatically released to full duty in June 
1957.  

An extract from the United States Army Transfer Station of 
August 1957 reported that the veteran was being released from 
the assigned Transfer Station and active duty not by reason 
of physical disability.  

On separation examination of August 1957, the veteran was 
feet were evaluated as being within normal limits.  

On VA feet examination of May 2002, the veteran reported that 
his feet were fine at basic training, but with wearing heavy 
boots, he developed flare-ups and progressive pain after six 
to seven months of weight bearing for more than 45 minutes.  
He reported that his feet were really painful and that he was 
taking Excedrin for pain relief.  He complained of pain 
mostly in the balls of his feet, where they "feel like 
they're on fire."  He reported that his right foot was more 
painful than the left.  He denied any painful feet during 
childhood, and although he played football during his teenage 
years, he did not have any foot pain.  He reported that he 
was given arch supports in 1957 in Korea, which increased the 
pain and he discontinued wearing them.  He denied using 
crutches, braces, a cane, or corrective shoes.  

On examination, there was no specific joint pain.  After 
examination, the examiner reported that the veteran did not 
appear to have flat foot, but that he appeared to have mild 
Helbing's, right greater than left.  His Achilles tendon was 
able to be corrected to perpendicular with manipulation, and 
there was no pain with his manipulation, bilaterally.  The 
diagnoses were metatarsophalangeal joint bursitis and 
overpronation right greater than left.  

On addendum to the May 2002 examination three views bilateral 
x-rays of the feet were read.  Bilateral lateral views were 
non-weight bearing but revealed cavus foot type.  The 
examiner reported that even if the veteran had flat feet, 
they would not have such high calcaneal inclination angles as 
noted on the x-rays.  

After review the medical evidence of record the Board notes 
that while the veteran was diagnosed with flat feet at the 
Seoul Area Command, at the time of his August 1957 service 
separation examination, a clinical evaluation of his feet 
revealed normal findings.  Thus, while he apparently had an 
episode of flat feet during service, it appears that the 
pathology resolved with treatment.  There is no showing of 
any foot abnormality at the time of service separation 
examination.  There is no evidence of continuing treatment of 
flat feet during the years after service.  There is no 
showing of flat feet on the recent VA examination.  Thus, 
service connection is not in order. 

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  Certainly, he is competent to 
state that he experienced pain or other symptoms in his feet 
during service.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that he incurred a disability of the feet 
during service, or that his current symptoms are the result 
of any injury that may have been sustained in service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As noted above, the veteran 
was examined at separation, and the examining physician 
concluded that his feet were normal.  The Board believes this 
to be the most probative evidence of record regarding whether 
bilateral flat feet was incurred in service.  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.  

The evidence preponderates against the claim and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral flat feet is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



